15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




   1                                                 In the
   2                   United States Court of Appeals
   3                                   for the Second Circuit
   4                                                 ________
   5
   6                                         August Term, 2015
   7
   8                                             No. 15‐588‐cv
   9
  10      GEN. PARTNER GLENN TONGUE, DEERHAVEN CAPITAL MANAGEMENT,
  11
  12                                         Plaintiffs‐Appellants,
  13
  14          JOHN SOLAK, individually and on behalf of all others similarly
  15                                   situated,
  16
  17                                                 Plaintiff,
  18
  19         VINCENT STASIULEWICZ, individually and on behalf of all others
  20                             similarly situated,
  21
  22                                        Consolidated Plaintiff,
  23
  24                                                    v.
  25
  26                                                 SANOFI,
  27
  28                                         Defendant‐Appellee,
  29
  30         CHRISTOPHER VIEHBACHER, DAVID MEEKER, JEROME CONTAMINE,
  31
  32                       Defendants‐Consolidated Defendants‐Appellees,
  33
  34                               SANOFI PHARMACEUTICALS, INC.,
  35
  36                                       Consolidated Defendant.
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




   1                                                 ________
   2
   3                                             No. 15‐623‐cv
   4
   5     AG FUNDS, L.P., AG MM, L.P., AG SUPER FUND INTERNATIONAL, L.P.,
   6       AG PRINCESS, L.P., NUTMEG PARTNERS, L.P., AG SUPER FUND, L.P.,
   7     ARISTEIA HORIZONS, L.P., WINDERMERE IRELAND FUND PLC, COMPASS
   8     ESMA, L.P., COMPASS TSMA, L.P., XEROPOLIS L.L.C., OZ ELS MASTER
   9      FUND, LTD., OZ MASTER FUND, LTD., OZ EUREKA FUND, L.P., GORDEL
  10         CAPITAL LIMITED, OZ EUROPE MASTER FUND, LTD., OZ GLOBAL
  11      SPECIAL INVESTMENTS MASTER FUND, L.P., OZ SELECT MASTER FUND,
  12          LTD., OZ GLOBAL EQUITY OPPORTUNITIES MASTER FUND, OZ
  13             ENHANCED MASTER FUND, LTD., SAPELO LLC, WHITEBOX
  14      CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS, L.P., WHITEBOX
  15     CREDIT ARBITRAGE PARTNERS, L.P., WHITEBOX ASYMMETRIC PARTNERS,
  16       L.P., WHITEBOX MULTISTRATEGY PARTNERS, L.P., PANDORA SELECT
  17     PARTNERS, L.P., WHITEBOX INSTITUTIONAL PARTNERS, L.P., WHITEBOX
  18       SPECIAL OPPORTUNITIES FUND SERIES B PARTNERS, L.P., WHITEBOX
  19                   SPECIAL OPPORTUNITIES FUND, SERIES O,
  20
  21                                         Plaintiffs‐Appellants,
  22
  23       GOLDMAN SACHS PROFIT SHARING MASTER TRUST, MERRILL LYNCH
  24     INVESTMENT SOLUTIONS OCH‐ZIFF EUROPEAN MULTI‐STRATEGY UCITS
  25                           FUND, OZEA, L.P.,
  26
  27                                                 Plaintiffs,
  28
  29                                                     v.
  30
  31      SANOFI, GENZYME CORPORATION, CHRISTOPHER VIEHBACHER, DAVID
  32                      MEEKER, JEROME CONTAMINE,
  33
  34                                         Defendants‐Appellees.
  35                                                 ________


                                                         2
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




   1
   2                 Appeal from the United States District Court
   3                     for the Southern District of New York.
   4      Nos. 13 Civ. 8806 (PAE), 14 Civ. 2211 (PAE) ― Paul A. Engelmayer,
   5                                  District Judge.
   6                                                 ________
   7
   8                              Argued: October 7, 2015
   9                               Decided: March 4, 2016
  10                                       ________
  11               Before: PARKER, LOHIER, and CARNEY, Circuit Judges.
  12                                       ________
  13            In these related cases, Plaintiffs appeal from a judgment of the
  14     United States District Court for the Southern District of New York
  15     (Engelmayer, Paul A., J.) granting Defendants’ motion to dismiss the
  16     complaints for failure to state a claim upon which relief may be
  17     granted.  In re Sanofi Sec. Litig., 87 F. Supp. 3d 510 (S.D.N.Y. 2015). 
  18     Plaintiffs allege that Defendants made materially false or misleading
  19     statements or omissions regarding the clinical testing of Defendants’
  20     drug, Lemtrada.  Specifically, Plaintiffs allege that Defendants
  21     misled investors by failing to disclose that the FDA had expressed
  22     concern regarding the use of single‐blind (as opposed to double‐
  23     blind) clinical studies.  We affirm the decision of the district court. 
  24     We write here primarily to examine the impact of the Supreme
  25     Court’s intervening decision in Omnicare, Inc. v. Laborers District
  26     Council Construction Industry Pension Fund, 135 S. Ct. 1318 (2015).  We
  27     conclude that even under the Supreme Court’s revised approach to
  28     allegations of materially misleading opinions, Plaintiffs have failed
  29     to meet the standards applicable under Fed. R. Civ. P. 12(b)(6). 
  30     Affirmed.

  31                                                 ________

  32



                                                        3
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




   1                                CHRISTOPHER L. NELSON (James M. Ficaro, Brett D.
   2                                Stecker, on the brief), The Weiser Law Firm, P.C.,
   3                                Berwyn, PA, Daniella Quitt, Harwood Feffer LLP,
   4                                New York, NY, on the brief, for Plaintiffs‐Appellants
   5                                Gen. Partner Glenn Tongue, Deerhaven Capital
   6                                Management.

   7                                JOHN B. ORENSTEIN (Harry N. Niska, on the brief),
   8                                Ross Orenstein & Baudry LLC, Minneapolis, MN,
   9                                for Plaintiffs‐Appellants AG Funds, L.P. et al.

  10                                JOHN NEUWIRTH (Joshua S. Amsel, Caroline
  11                                Hickey Zalka, Justin D. D’Aloia, on the brief), Weil,
  12                                Gotshal & Manges LLP, New York, NY, for
  13                                Defendants‐Appellees.

  14                                                 ________

  15     BARRINGTON D. PARKER, Circuit Judge

  16              ________

  17            In these related cases, Plaintiffs allege that the pharmaceutical
  18     company Sanofi, along with its predecessor and three company
  19     executives, made materially false or misleading statements
  20     regarding its breakthrough drug, Lemtrada, designed to treat
  21     multiple sclerosis (“MS”).  Plaintiffs allege that while Lemtrada was
  22     undergoing Phase III clinical trials prior to FDA approval, Sanofi
  23     misled investors by failing to disclose that the FDA had repeatedly
  24     expressed concern with Sanofi’s use of single‐blind studies and had
  25     encouraged Sanofi to use double‐blind studies in its clinical trials. 
  26     Plaintiffs allege that these omissions misled investors and artificially
  27     inflated the value of Plaintiffs’ contingent value rights (“CVRs”),
  28     specialized financial instruments whose value is tied to the
  29     achievement of certain “milestones.”



                                                        4
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1             Plaintiffs’ allegations are predicated on  §§ 10(b), 18, and 20(a)
  2      of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a et seq. (the
  3      “Exchange Act”); §§ 11 and 12 of the Securities Act of 1933, 15 U.S.C.
  4      §§ 77a et seq. (the “Securities Act”); and state blue sky laws.  Before
  5      the Court is Plaintiffs’ appeal from the district court’s grant of
  6      Defendants’ motion to dismiss under Fed. R. Civ. P. 12(b)(6) for
  7      failure to state a claim.  Because we agree with the district court’s
  8      reasoning and holding, we write principally to examine the impact
  9      of the Supreme Court’s decision in Omnicare, Inc. v. Laborers District
 10      Council Construction Industry Pension Fund, 135 S. Ct. 1318 (2015),
 11      decided after the district court rendered its decision. 

 12                                           BACKGROUND

 13               A.       Development of Lemtrada

 14             Prior to 2011, Defendant Genzyme Corporation (“Genzyme”)
 15      was the owner of a promising drug called Lemtrada.  Lemtrada had
 16      not yet been approved by the FDA, but had shown potential as a
 17      treatment for victims of MS.  The advantage of Lemtrada comes
 18      partially from its unique treatment cycle.  While traditional MS
 19      treatments require a daily or weekly dosing regimen, Lemtrada only
 20      requires two annual treatment courses.

 21             In part because of Lemtrada’s unique treatment design,
 22      Genzyme used a single‐blind study in its early clinical trials.  In a
 23      single‐blind study, either the researcher or the patient does not know
 24      which drug was administered.  By contrast, in a double‐blind study,
 25      neither the patient nor the investigator knows which drug was
 26      administered.  Lemtrada’s biannual treatment regimen effectively
 27      precluded the use of double‐blind studies, as patients would realize
 28      they were being required to undergo treatment far less frequently
 29      than under their normal drug.  In what appears to have been among
 30      its earliest public reports on its Lemtrada clinical studies, Genzyme
 31      stated in the New England Journal of Medicine in 2008 that it was
 32      relying solely on single‐blind studies for the trials.


                                                     5
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




     1          At least as far back as 2002, the FDA expressed concern about
     2   the use of single‐blind studies for Lemtrada, telling ILEX (the then‐
     3   owner of Lemtrada that was acquired by Genzyme in 2004) in a
     4   teleconference that the use of single‐blind studies in Lemtrada’s
     5   early clinical trials would “not provide substantial support for a
     6   BLA.”1  Joint App’x at 43.  In 2004, the FDA again informed ILEX in
     7   another teleconference that “[b]ecause of study design issues (open‐
     8   label, small sample size) the [clinical trial] is unlikely to provide
     9   substantial support for an sBLA.”2  Id.  After Genzyme acquired
    10   ILEX, the FDA reiterated in a telephone call that the early clinical
    11   trial “will not be a pivotal study to support a license application.”  Id.

    12           In 2006, the FDA expressed more optimism for the drug’s
    13   approval based on the single‐blind studies, saying that “a rater
    14   blinded (but patient not blinded) study may be adequate if the effect
    15   is large,” though the FDA again noted that it would “prefer double‐
    16   blinded, controlled studies, especially for the pivotal trials.”  Id. at
    17   78.  In 2007, the FDA sent a letter “strongly recommend[ing]” that
    18   Genzyme “use a double‐dummy placebo control in your pivotal
    19   trials,” adding that “[t]he acceptability of your rater‐blinded study
    20   will be a matter of review.  If your study results reveal an extremely
    21   large effect, then FDA may potentially accept this rater‐blinded
    22   design for the pivotal trials.”  Id.  Notwithstanding this feedback, the
    23   FDA permitted Genzyme to enroll patients in Phase III clinical trials
    24   that were only single‐blind studies.  (Phase III is the final phase of
    25   trials prior to submission of the drug for FDA approval for public
    26   usage.)



1
  Biologics License Application.  According to the FDA, a BLA “is a request for permission to introduce, or
deliver for introduction, a biologic product into interstate commerce.”  FDA, Biologics License Applications
(BLA) Process (CBER),
http://www.fda.gov/BiologicsBloodVaccines/DevelopmentApprovalProcess/BiologicsLicenseApplications
BLAProcess/default.htm (last visited Mar. 1, 2016).

2
  Supplemental Biologics License Application.

                                                     6
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1              The FDA’s concerns regarding the use of single‐blind studies
  2      continued and were expressed to Genzyme during the Phase III
  3      trials.  According to the FDA’s minutes of a meeting with Genzyme,
  4      the FDA expressed in March 2010 that it “was concerned by the
  5      potential bias introduced by the absence of blinding of patients,” and
  6      that “the bias introduced by unblinding physicians and patients
  7      remains a significant problem which will cause serious difficulties in
  8      interpreting the results of the trial.”  Id. at 43.  And in 2011, the FDA
  9      reiterated in a meeting with Genzyme that “the lack of double‐
 10      blinding has consistently concerned us.  The lack of blinding remains
 11      a major concern.”  Id. at 43–44.  The FDA added that “despite these
 12      previous concerns that have been communicated to you, there was
 13      little discussion of the unblinded design of the trials in the meeting
 14      material.”  Id. at 44.

 15               B.       Sanofi Acquires Genzyme

 16            Defendant Sanofi is a global pharmaceutical company
 17      engaged in the research, development, manufacturing, and
 18      marketing of healthcare products.  In 2010, Sanofi began an effort to
 19      acquire Genzyme.  At the time, Lemtrada’s market worth was
 20      estimated at $14 billion worldwide.  Genzyme initially rejected
 21      Sanofi’s offers, arguing that Sanofi undervalued Lemtrada’s business
 22      potential.  Partially as a result of this contention, Genzyme and
 23      Sanofi began to negotiate a deal whereby Genzyme’s stockholders
 24      would be partially compensated by a financial instrument tied to the
 25      value of Lemtrada.  The two parties eventually agreed that each
 26      shareholder would receive a cash payment of $74 per share, plus one
 27      CVR per share.  The parties agreed to the terms of the acquisition
 28      and executed a Merger Agreement on February 16, 2011.  

 29             Each CVR entitled the holder to cash payouts upon
 30      achievement of certain “milestones” connected to the success of
 31      Lemtrada.  The first milestone, called the “Approval Milestone,”
 32      entitled CVR holders to $1 per CVR if the FDA approved Lemtrada
 33      for treatment of MS by March 31, 2014.  The four other milestones,

                                                     7
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




     1   called the “Product Sales Milestones,” entitled CVR holders to
     2   similar cash payments if Lemtrada achieved certain levels of global
     3   net sales.  In addition, the second Product Sales Milestone, if met,
     4   compensated CVR holders an additional $1 per CVR if Lemtrada
     5   had failed to meet the Approval Milestone.  The CVRs also
     6   contained a $1 per share payout for production milestones related to
     7   other drugs.   

     8         Sanofi initiated a tender offer on April 1, 2011, consisting of
     9   the $74 per share and one CVR per share.  The tender offer was
    10   followed by a short‐form merger on April 8, 2011.  The offer and
    11   merger were conducted pursuant to a Form F‐4 Registration
    12   Statement and a 424B3 Prospecture (together, the “Offering
    13   Materials”).  The Offering Materials incorporated, by reference, a
    14   number of Genzyme’s prior SEC filings containing statements
    15   regarding Lemtrada, its clinical results, and its potential approval by
    16   the FDA.  Specifically:

    17            1)       14D‐9 (filed March 7, 2011)

    18                     •        Estimated a 90% probability that Lemtrada would
    19                              achieve the Approval Milestone.  Id. at 45.

    20                     •        “The Approval Milestone is designed to trigger a
    21                              payment to CVR holders in the event that the
    22                              Company receives FDA approval of
    23                              alemtuzumab3 for treatment of MS by March 31,
    24                              2014.  Company management currently
    25                              anticipates product approval in the United States
    26                              in the second half of 2012.”  Id.

    27            2)       Form 10‐K (filed March 1, 2011)

    28                     •        “We are currently developing alemtuzumab for
    29                              the treatment of Relapsing‐Remitting MS, or


3
  “Alemtuzumab” is the scientific name for Lemtrada.

                                                     8
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1                                 RRMS, the most common form of MS. . . .  We
  2                                 have completed enrollment in two phase 3 clinical
  3                                 trials of alemtuzumab vs. Rebif® (a standard of
  4                                 care therapy) for the treatment of RRMS, from
  5                                 which we expect to obtain results in 2011.  Five‐
  6                                 year follow up data from our phase 2 study
  7                                 continues to show durable treatment benefit.  In
  8                                 2010, the FDA granted alemtuzumab ‘fast track’
  9                                 status for the treatment of RRMS.  We anticipate
 10                                 product approval in the United States in the
 11                                 second half of 2012.”  Id. at 46.

 12               3)       Form 8‐K (filed January 11, 2011)

 13                        •        “Within Genzyme’s late‐stage product pipeline,
 14                                 three product approvals are expected by the end
 15                                 of 2013 [including] alemtuzumab for multiple
 16                                 sclerosis . . . .”  Id.

 17               4)       Form 8‐K (filed February 16, 2011)

 18                        •        “Based on promising phase 2 data, alemtuzumab
 19                                 has the potential to become a new standard of
 20                                 care for multiple sclerosis treatment, a market
 21                                 that is expected to reach $13 billion by 2012.  Two
 22                                 phase 3 trials are fully enrolled; results of the trial
 23                                 in treatment‐naïve patients are expected mid‐
 24                                 year, and results of the trial in treatment‐
 25                                 experienced patients are expected during the
 26                                 second half of this year.  Genzyme anticipates
 27                                 U.S. approval of the treatment in the second half
 28                                 of 2012.”  Id. at 47.

 29               C.       Sanofi’s Statements Following the Acquisition

 30            Following its acquisition of Genzyme, Sanofi continued to
 31      speak optimistically about Lemtrada.  In its November 14, 2011 Form


                                                     9
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




     1   6‐K filing, Sanofi announced its “Successful Phase III Results for
     2   Alemtuzumab (LEMTRADA™) in Multiple Sclerosis.”  Id.  The CEO
     3   of Genzyme added that “[w]e are very pleased with the results of the
     4   [Phase III clinical trials] which are unprecedented . . . .  Based on
     5   these positive results, we are on track to submit LEMTRADA™ for
     6   review to US and EU regulatory authorities in the first quarter of
     7   2012.”  Id. at 47–48.  Sanofi later averred, in its March 5, 2012 Form
     8   20‐F: 

     9            The two Phase III studies demonstrating the safety and
    10            efficacy of alemtuzumab were completed in 2011.  The
    11            first study . . . demonstrated strong and robust
    12            treatment effect on the relapse rate co‐primary endpoint
    13            vs Rebif. . . .  The second study . . . demonstrated that
    14            relapse rate and SAD4 were significantly reduced in MS
    15            patients receiving alemtuzumab as compared with
    16            Rebif.  In both cases, safety results were consistent with
    17            previous alemtuzumab use in MS and adverse events
    18            continued to be manageable.  The dossier is scheduled
    19            to be submitted to FDA review in the second quarter of
    20            2012. 

    21   Id. at 48, 936.

    22          Sanofi continued to make similar statements endorsing the
    23   effectiveness of Lemtrada, saying that patients taking Lemtrada
    24   “were more than twice as likely to experience a sustained reduction
    25   in disability over two years,” id. at 49, and “two pivotal Phase III
    26   studies demonstrating the safety and efficacy of alemtuzumab were
    27   completed in 2011,” id. at 50.  In a conference call with analysts on
    28   April 27, 2012, Sanofi’s CEO noted that with regard to Lemtrada,
    29   “the data are nothing short of stunning.”  Id. at 87.  In another
    30   conference call with analysts on October 25, 2012, Sanofi’s CFO
    31   stated that “this will continue and probably somewhat amplify in the

4
  “Sustained accumulation of disability.”  Joint App’x at 981.

                                                     10
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




    1    coming quarters as we prepare for the launch of Lyxumia, thereafter
    2    for the launch of Lemtrada,” and Sanofi’s CEO added, “look at
    3    Lemtrada . . . .  I would say I’m actually very satisfied with where
    4    the progress is going.”  Id. at 90.

    5          On January 28, 2013, Sanofi announced that the FDA had
    6    accepted its sBLA filing seeking approval of Lemtrada.  Shortly
    7    thereafter, on February 7, 2013, Sanofi’s CEO told analysts: 

     8            So I think it augurs well because this also says that we
     9            have a team, that should be in good position to launch
    10            Lemtrada.  It is obviously a huge opportunity that we
    11            have to be able to put 2 significant new medicines into
    12            an important area like MS.  This is a market of some $14
    13            billion worldwide.

    14   Id. at 1099.  On October 30, 2013, Sanofi’s CEO told analysts: “But
    15   quite honestly, I’m feeling pretty, pretty relaxed because if I look at
    16   our Phase III pipeline, there’s an awful lot of really good stuff in
    17   there . . . .  We’ve got Aubagio and Lemtrada rolling out.”5  Id. at 98.

    18            D.       The FDA Rejects Lemtrada’s Initial Application

    19         On October 16, 2013, the FDA announced it would conduct a
    20   hearing on November 13, 2013 regarding Lemtrada’s application. 
    21   On November 8, 2013, the FDA Advisory Committee on Peripheral
    22   and Central Nervous System Drugs released the materials for the
    23   November 13 hearing (the “Briefing Materials”).6  The three

5
  We do not attempt here to recite each and every allegedly false or misleading statement identified by
Plaintiffs in their respective complaints, but the statements above provide an adequate sampling.

6
  Plaintiffs in the consolidated class action allege that a separate “Background Package” was released on
November 13, detailing the FDA’s past comments to Genzyme and Sanofi regarding the use of single‐
blind trials.  A review of the documents themselves reflects that these comments were, in fact, included in
the original Briefing Materials, released on November 8, as alleged by the plaintiffs in the AG Funds
action.  Where a document is referenced in a complaint, “the documents control and this Court need not
accept as true the allegations in the amended complaint.”  Rapoport v. Asia Elecs. Holding Co., 88 F. Supp.
2d 179, 184 (S.D.N.Y. 2000).  In any event, the timing of the disclosure is immaterial for purposes of this
appeal.

                                                     11
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




    1    physicians reviewing Lemtrada’s application in advance of the
    2    hearing all expressed concerns regarding Lemtrada, and two of them
    3    referenced the failure to use double‐blind studies:

     4            In particular, Dr. Marler has grave concerns that the
     5            failure to blind patients and treating physicians in the
     6            open‐label design of the trials introduced bias that
     7            confounds interpretation of their ostensible results. 
     8            Because of these issues, Dr. Marler finds that the
     9            applicant has not submitted evidence from adequate
    10            and well‐controlled studies to support the effectiveness
    11            of alemtuzumab for treating multiple sclerosis. . . .

    12                   . . . Dr. Yan also feels that troublesome design
    13            issues and the presence of bias in trials prevents reliance
    14            on their results, and that a valid, accurate, and
    15            interpretable effect on the two main clinical outcomes of
    16            interest, relapse rate and sustained accumulation of
    17            disability, has not been established.  Dr. Yan finds, like
    18            Dr. Marler, that the applicant has not provided evidence
    19            from adequate and well‐controlled studies in this
    20            application and that such studies still need to be
    21            conducted to establish the effectiveness of alemtuzumab
    22            for the treatment of patients with multiple sclerosis.

    23   Id. at 53–54.7  The Briefing Materials also detailed the FDA’s
    24   communications with Genzyme and Sanofi regarding the use of
    25   single‐blind clinical trials.

    26         Upon release of the Briefing Materials on November 8, the
    27   value of the CVRs dropped from $2.00 per share to $0.77 share, or
    28   more than 62%.




7
  The third physician was primarily concerned with the safety of the drug, and did not discuss the
reliability of the clinical trials.  As Plaintiffs’ claims relating to the safety of Lemtrada have been
abandoned on appeal, we need not consider the impact of his statements here.

                                                      12
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




    1           On December 30, 2013, Sanofi announced that it had received
    2    formal rejection of Lemtrada from the FDA and acknowledged that
    3    it did “not anticipate that the CVR milestone of U.S. approval of
    4    Lemtrada by March 31, 2014 will be met.”  Id. at 54.  The value of the
    5    CVRs dropped further on the news, falling to $0.32 per share.

     6          Sanofi’s CEO said in a January 23, 2014 interview that the
     7   rejection “wasn’t a total surprise,” but added, “[t]hat having been
     8   said, this is a drug that’s been approved by 30 countries in the world. 
     9   We’re seeing patients who have gone five years without a relapse. 
    10   So we believe that the drug actually is working and it’s important for
    11   patients.”  Id. at 1235.

    12         In April of 2014, Sanofi announced that it was engaged in
    13   discussions with the FDA regarding Lemtrada’s application, and on
    14   May 30, 2014, Sanofi announced that the FDA had accepted
    15   Lemtrada for resubmission.8  On November 14, 2014, the FDA
    16   approved Lemtrada for treatment of MS, well after the deadline for
    17   the Approval Milestone had passed.

    18            E.       Procedural History

    19          Two class action complaints were filed against Defendants in
    20   December 2013.  The complaints were consolidated in February 2014,
    21   and a Consolidated Amended Complaint was filed on April 28, 2014
    22   (the “CAC”).  The putative class comprised all persons, other than
    23   Defendants, who purchased CVRs between March 6, 2012 and
    24   November 7, 2013.  The CAC alleged violations of § 10(b) (and SEC
    25   Rule 10b‐5 promulgated thereunder) against all defendants, and
    26   § 20(a) of the Exchange Act against the individual defendants.

    27          On March 28, 2014, 32 corporations filed a separate complaint
    28   (the AG Funds Complaint, or “AGC”) alleging claims arising out of
    29   the same set of facts.  These plaintiffs had either opted out of the
    30   class action or had acquired CVRs outside the class period.  In

8
 At oral argument, counsel for all parties agreed that the record did not reflect what amendments were
made to the submission, but that Sanofi did not conduct new Phase III trials for Lemtrada.

                                                     13
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




     1   addition to violations under §§ 10(b) and 20(a) of the Exchange Act,
     2   the AGC alleges violations under § 18 of the Exchange Act, §§ 11 and
     3   12(a)(2) of the Securities Act, and state blue sky laws.  For purposes
     4   of this appeal, the operative differences between the complaints are:

     5            (1)      The CAC only alleges violations of the Exchange Act,
     6                     requiring a showing of scienter, and

     7            (2)      The AGC’s Securities Act claims encompass statements
     8                     made by Genzyme and Sanofi in the Offering Materials.

     9   Both complaints allege, among other things, that by failing to
    10   disclose the feedback from the FDA regarding the use of single‐blind
    11   studies, Defendants misled investors as to the likelihood of meeting
    12   the Approval Milestone, upon which the CVRs’ value partially
    13   depended, thereby artificially inflating the value of the CVRs.9  The
    14   district court accepted these cases as related.10

    15          On June 27, 2014, Defendants moved to dismiss both
    16   complaints for failing to state a claim, arguing that the complaints
    17   did not allege any materially false or misleading statements, there
    18   were no sufficient allegations of scienter, and their statements were
    19   protected as forward‐looking statements.  On January 28, 2015, the
    20   district court granted Defendants’ motion.

    21            F.       The Opinion Below

    22          The district court (Engelmayer, J.) held in a thorough and
    23   thoughtful opinion that Plaintiffs had failed to allege false or
    24   materially misleading statements.  In re Sanofi Sec. Litig., 87 F. Supp.
    25   3d 510 (S.D.N.Y. 2015).  With regard to the allegedly false or
    26   misleading statements of opinion, the court held, invoking the
    27   standard in Fait v. Regions Financial Corp., 655 F.3d 105 (2d Cir. 2011),
    28   that Plaintiffs had failed to allege any facts suggesting that

9
  The CVRs are publicly traded on the NASDAQ exchange.

10
  Though each complaint sets out slightly different allegations, we address the complaints together and
refer to Plaintiffs collectively.

                                                     14
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




     1   Defendants “did not genuinely believe what they were saying at the
     2   time they said it,” and that there similarly had been no showing of
     3   objective falsity.  87 F. Supp. 3d at 531–33.  The court came to the
     4   same conclusion for each group of allegedly false or misleading
     5   statements of opinion.  See id. at 537–47.

  6             The court additionally held that, insofar as it was required,
  7      Plaintiffs had failed to adequately allege scienter, saying that “[a]t all
  8      relevant times, and without the benefit of hindsight, Sanofi did not
  9      have reason to know that its public statements omitted or
 10      misrepresented material facts.”  Id. at 545.  The court also held that,
 11      in any event, Defendants’ forward‐looking statements were
 12      protected by the Private Securities Litigation Reform Act Safe
 13      Harbor provision, as they were accompanied by cautionary language
 14      and not made with actual knowledge of falsity.  See, e.g., id. at
 15      535–36.11 

 16             After dismissing Plaintiffs’ federal claims, the court declined
 17      to exercise its discretionary jurisdiction over Plaintiffs’ remaining
 18      claims under state blue sky laws.  Id. at 548.  Finally, the court denied
 19      Plaintiffs’ motion for leave to amend the complaint, noting that the
 20      deficiencies in the complaints were substantive and would not likely
 21      be cured upon amendment.  Id. at 548–49.  Judgment was entered
 22      against Plaintiffs on January 30, 2015.  This appeal followed.

 23                                             DISCUSSION

 24            We review a district court’s dismissal of a complaint under
 25      Fed. R. Civ. P. 12(b)(6) de novo, “accepting all factual allegations in


11
   The court also discussed materiality with regard to Defendants’ statements about the Lemtrada clinical
trials, holding that the omissions were not material because there was no credible allegation that
disclosure of the FDA’s interim, nondispositive feedback would have “significantly altered the total mix
of information made available” to investors.  Sanofi, 87 F. Supp. 3d at 540–41 (internal quotation marks
omitted) (quoting Matrixx Initiatives, Inc. v. Siracusano, 131 S. Ct. 1309, 1318 (2011)).  Because we affirm on
the grounds that Plaintiffs failed to allege materially misleading omissions, we need not confront
Plaintiffs’ concern that the district court endorsed a bright‐line test absolving issuers from any duty to
disclose interim FDA feedback.

                                                      15
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      the complaint as true and drawing all reasonable inferences in the
  2      plaintiff’s favor.”  Fait, 655 F.3d at 109.  The Court must examine the
  3      complaint for “facial plausibility,” considering whether the “factual
  4      content” “allows the court to draw the reasonable inference that the
  5      defendant is liable for the misconduct alleged.”  Ashcroft v. Iqbal, 556
  6      U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556
  7      (2007)).  The Court may also “consider any written instrument
  8      attached to the complaint, statements or documents incorporated
  9      into the complaint by reference, legally required public disclosure
 10      documents filed with the SEC, and documents possessed by or
 11      known to the plaintiff upon which it relied in bringing the suit.” 
 12      ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

 13             Plaintiffs’ claims under § 10(b) of the Exchange Act (and Rule
 14      10b‐5 promulgated thereunder) require a showing of scienter. 
 15      Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013).12  By contrast,
 16      Plaintiffs’ claims under §§ 11 and 12(a)(2) of the Securities Act do not
 17      require a showing of scienter, reliance, or loss causation, and require
 18      Plaintiffs to show only that Defendants issued or signed a
 19      registration statement containing “an untrue statement of a material
 20      fact or omitted to state a material fact required to be stated therein or
 21      necessary to make the statements therein not misleading.”  15 U.S.C.
 22      § 77k(a); see also Fait, 655 F.3d at 109.  Claims under § 18 of the
 23      Exchange Act likewise need not allege scienter.  Ross v. A. H. Robins
 24      Co., 607 F.2d 545, 556 (2d Cir. 1979).

 25             We see no reason to disturb the conclusions of the district
 26      court.  However, after the district court’s opinion, the Supreme
 27      Court decided Omnicare, which refined the standard for analyzing
 28      whether a statement of opinion is materially misleading.  Plaintiffs
 29      have urged us to reconsider the district court’s ruling in light of
 30      Omnicare.  We do so here, but conclude that even under Omnicare’s


12
  Because § 20(a) of the Exchange Act imposes derivative liability on parties controlling persons who
commit Exchange Act violations, scienter is also required for Plaintiffs’ § 20(a) claim to succeed.  See SEC
v. First Jersey Sec., Inc., 101 F.3d 1450, 1472 (2d Cir. 1996).

                                                     16
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      standard, Plaintiffs have failed to allege that Defendants made
  2      materially misleading statements of opinion.

  3               A.       Omnicare

  4             In Omnicare, the Supreme Court held that where an investor
  5      has alleged that an issuer omitted stating material information and
  6      thereby rendered a statement of opinion misleading,

  7               [t]he investor must identify particular (and material)
  8               facts going to the basis for the issuer’s opinion—facts
  9               about the inquiry the issuer did or did not conduct or
 10               the knowledge it did or did not have—whose omission
 11               makes the opinion statement at issue misleading to a
 12               reasonable person reading the statement fairly and in
 13               context.

 14      135 S. Ct. at 1332.  This holding altered the standard announced by
 15      this Court in Fait, where we held that “when a plaintiff asserts a
 16      claim . . . based upon a belief or opinion alleged to have been
 17      communicated by a defendant, liability lies only to the extent the
 18      statement was both objectively false and disbelieved by the
 19      defendant at the time it was expressed.”  655 F.3d at 110 (citing Va.
 20      Bankshares, Inc. v. Sandberg, 501 U.S. 1083, 1095–96 (1991)).  Omnicare
 21      affirmed that liability for making a false statement of opinion may lie
 22      if either “the speaker did not hold the belief she professed” or “the
 23      supporting fact she supplied were untrue.”  135 S. Ct. at 1327.  But
 24      Omnicare went on to hold that opinions, though sincerely held and
 25      otherwise true as a matter of fact, may nonetheless be actionable if
 26      the speaker omits information whose omission makes the statement
 27      misleading to a reasonable investor.  Id. at 1332.

 28             The Supreme Court emphasized that meeting the standard
 29      under Omnicare “is no small task for an investor,” id., and also
 30      provided guidance for applying its ruling.  The Court noted that a
 31      reasonable investor, upon hearing a statement of opinion from an
 32      issuer, “expects not just that the issuer believes the opinion (however


                                                     17
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      irrationally), but that it fairly aligns with the information in the
  2      issuer’s possession at a time.”  Id. at 1329.  The Court provided an
  3      example: if an issuer tells investors that “We believe our conduct is
  4      lawful,” an investor in such a situation “likely expects such an
  5      assertion to rest on some meaningful inquiry—rather than, say, on
  6      mere intuition.”  Id. at 1328.  The core inquiry is whether the omitted
  7      facts would “conflict with what a reasonable investor would take
  8      from the statement itself.”  Id. at 1329.

  9             The Court, however, cautioned against an overly expansive
 10      reading of this standard, noting that “[r]easonable investors
 11      understand that opinions sometimes rest on a weighing of
 12      competing facts,” and adding that “[a] reasonable investor does not
 13      expect that every fact known to an issuer supports its opinion
 14      statement.”  Id.  The Court went on to say that a statement of opinion
 15      “is not necessarily misleading when an issuer knows, but fails to
 16      disclose, some fact cutting the other way.”  Id.

 17                The Court also recognized the unique context in which
 18      securities claims arise.  Acknowledging the formality and legal
 19      weight of documents filed with the SEC, the Court noted that
 20      “[i]nvestors do not, and are right not to, expect opinions contained in
 21      those statements to reflect baseless, off‐the‐cuff judgments”; “[a]t the
 22      same time, an investor reads each statement within such a document
 23      . . . in light of all its surrounding text, including hedges, disclaimers,
 24      and apparently conflicting information.”  Id. at 1330.  The Court
 25      further stated that “the investor takes into account the customs and
 26      practices of the relevant industry,” and instructed that “an omission
 27      that renders misleading a statement of opinion when viewed in a
 28      vacuum may not do so once that statement is considered, as is
 29      appropriate, in a broader frame.”  Id.

 30                        B.       Allegedly Materially Misleading Statements of
 31                                 Opinion

 32             As the district court recognized, some of the statements at
 33      issue are not ones of opinion, and thus Omnicare does not impact the

                                                     18
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




     1   court’s analysis with regard to those statements.13  The district court
     2   analyzed three groups of statements of opinion:

     3            (1)      Six statements in the Offering Materials related to
     4                     Sanofi’s expectation that the FDA would approve
     5                     Lemtrada prior to March 31, 2014, the cutoff date for the
     6                     Approval Milestone;

  7               (2)      A subset of statements made after the tender offer
  8                        regarding the launch of Lemtrada, such as that
  9                        Defendants were “very satisfied with where the
 10                        progress is going,” they “expect[ed] a decision on
 11                        Lemtrada by the end of the year,” and they were
 12                        “feeling pretty, pretty relaxed”; and

 13               (3)      A subset of statements regarding Lemtrada’s clinical
 14                        trial results, such as that Lemtrada demonstrated
 15                        “strong and robust treatment effect,” the test results
 16                        “underscore[d] the tremendous promise that Lemtrada
 17                        holds,” and “[w]e are very pleased with the results of
 18                        the [Phase III] study.”

 19               We analyze each group of statements in turn.

 20               1.       Expected Timing of FDA Approval

 21             The first set of statements is found exclusively in the Offering
 22      Materials.  Plaintiffs argue that by failing to disclose the FDA’s
 23      repeated statements of concern about the use of single‐blind studies,
 24      statements from Defendants estimating a 90% likelihood of
 25      achieving the Approval Milestone and projecting FDA approval in
 26      late 2012 were materially misleading.

 27             Two points from Omnicare are important here.  First, the
 28      omitted facts must “conflict with what a reasonable investor would
 29      take from the statement itself.”  135 S. Ct. at 1329.  There is no


13
   Plaintiffs do not argue that the district court incorrectly categorized any statements as opinions.

                                                      19
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      plausible allegation that the FDA’s interim feedback conflicted with
  2      any reasonable interpretation of Defendants’ statements about FDA
  3      approval.  Though the FDA had expressed concern about
  4      Defendants’ testing methodology, it had also stated that any
  5      deficiency could be overcome if the results showed an “extremely
  6      large effect.”  The record reflects, and the parties do not dispute, that
  7      Lemtrada’s treatment effect was, in fact, large.  There can be no
  8      conflict inferred from a statement of optimism consistent with the
  9      FDA’s instructions as to the treatment results necessary for approval.

 10             Moreover, the Supreme Court emphasized the need to
 11      examine the context of an allegedly misleading opinion, id. at 1330,
 12      and context is instructive here.  Plaintiffs are sophisticated investors,
 13      no doubt aware that projections provided by issuers are synthesized
 14      from a wide variety of information, and that some of the underlying
 15      facts may be in tension with the ultimate projection set forth by the
 16      issuer.  These investors are similarly aware, as the district court
 17      recognized, that “[c]ontinuous dialogue between the FDA and the
 18      proponent of a new drug is the essence of the product license
 19      application process.”  Sanofi, 87 F. Supp. 3d at 542 (internal quotation
 20      marks omitted) (quoting In re Medimmune, Inc. Sec. Litig., 873 F.
 21      Supp. 953, 966 (D. Md. 1995)).  These sophisticated investors, well
 22      accustomed to the “customs and practices of the relevant industry,”
 23      would fully expect that Defendants and the FDA were engaged in a
 24      dialogue, as they were here, about the sufficiency of various aspects
 25      of the clinical trials and that inherent in the nature of a dialogue are
 26      differing views.

 27             That such a dialogue was ongoing did not prevent Defendants
 28      from expressing optimism, even exceptional optimism, about the
 29      likelihood of drug approval.  Furthermore, the Offering Materials
 30      themselves made numerous caveats to the reliability of the
 31      projections, and a reasonable investor, especially one dealing in a
 32      complex financial instrument like the CVRs here, would have
 33      considered the statements “in light of all [the] surrounding text,
 34      including hedges, disclaimers, and apparently conflicting

                                                     20
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      information.”  Omnicare, 135 S. Ct. at 1330.  While a layperson,
  2      unaccustomed to the subtleties and intricacies of the pharmaceutical
  3      industry and registration statements, may have misinterpreted
  4      Defendants’ statements as evincing assurance of success, Plaintiffs
  5      here can claim no such ignorance.

  6             Thus, fatal to Plaintiffs’ case is the absence of any serious
  7      conflict between the FDA’s interim, albeit repeated, concerns about
  8      methodology and Defendants’ optimism about FDA approval.  As
  9      the Supreme Court noted, “a statement of opinion is not misleading
 10      just because external facts show the opinion to be incorrect.”  Id. at
 11      1328.

 12             Second, the Supreme Court noted that “[a]n opinion
 13      statement, however, is not necessarily misleading when an issuer
 14      knows, but fails to disclose, some fact cutting the other way.”  Id. at
 15      1329.  Plaintiffs’ case essentially boils down to an allegation that the
 16      statements were misleading for failure to include a fact that would
 17      have potentially undermined Defendants’ optimistic projections. 
 18      But Omnicare imposes no such disclosure requirements on issuers. 
 19      Defendants were only tasked with making statements that “fairly
 20      align[ed] with the information in the issuer’s possession at the time.” 
 21      Id.  Defendants need not have disclosed the FDA feedback merely
 22      because it tended to cut against their projections—Plaintiffs were not
 23      entitled to so much information as might have been desired to make
 24      their own determination about the likelihood of FDA approval by a
 25      particular date.  Certainly, Plaintiffs would have been interested in
 26      knowing about the FDA feedback, and perhaps would have acted
 27      otherwise had the feedback been disclosed, but Omnicare does not
 28      impose liability merely because an issuer failed to disclose
 29      information that ran counter to an opinion expressed in the
 30      registration statement.

 31           Counsel for Plaintiffs urged at oral argument that the test is
 32      whether Defendants failed to disclose a risk above and beyond the
 33      normal risks associated with drug approval.  No plain reading of


                                                     21
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      Omnicare supports this interpretation.  Such a test eschews the more
  2      taxing question of whether an issuer’s statement is misleading, and
  3      instead seeks to impose a bright‐line disclosure rule, regardless of
  4      the nature of the statements actually made by the issuer.  But even if
  5      Omnicare did impose such a standard, Plaintiffs’ case would still
  6      falter.  As counsel acknowledged at oral argument, nowhere in the
  7      complaints do Plaintiffs allege that the risks arising out of the FDA
  8      feedback were out of the ordinary, or presented a special challenge
  9      not of the kind normally confronted by pharmaceutical companies
 10      seeking FDA approval for their drugs. 

 11             Plaintiffs’ argument here is further belied by the fact that the
 12      FDA has long made public its preference for double‐blind trials,
 13      telling pharmaceutical companies that “[t]he double‐blind trial is the
 14      optimal approach.”  Guidance on Statistical Principles for Clinical
 15      Trials, 63 Fed. Reg. 49583, 49587 (Dep’t of Health & Human Servs.
 16      Sept. 16, 1998).14  Defendants admitted they were relying on single‐
 17      blind trials, and even alluded at times to the desirability of double‐
 18      blind trials.15  Sophisticated investors, aware of the FDA’s strong
 19      preference for double‐blind trials, cannot claim surprise when it is
 20      revealed that the FDA meant what it said.  Especially where a
 21      complex financial instrument whose value is tied to FDA approval is
 22      involved, investors may be expected to keep themselves apprised of
 23      the FDA’s public positions on testing methodology.

 24             Thus, even with the benefit of Omnicare’s expanded standard
 25      for liability, Plaintiffs have not stated a claim with regard to the
 26      statements regarding the likelihood of FDA approval.


14
  See also Sanofi, 87 F. Supp. 3d at 539–40 (citing 21 C.F.R. §§ 314.126(b)(2)(iv), 314.126(b)(5), 352.72(e),
514.117(b)(7), 860.7(f)).

15
   See Joint App’x at 685 (“The infusion‐related syndrome associated with alemtuzumab precluded
double‐blinding.”); id. at 801 (“[M]asking of patients and treating clinicians to treatment assignment was
not feasible.  Several steps were undertaken to lessen the risk of bias.”); id. at 807 (“Because both study
drugs had adverse effects that precluded double‐blinding, . . . clinical data integrity was secured by
stringent rater‐masking and independent adjudication of relapses.”).

                                                       22
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1               2.       Timing of Launch of Lemtrada

  2             Plaintiffs’ next challenge is to statements made by Defendants
  3      relating to the anticipated launch date of Lemtrada.  As the district
  4      court recognized, these statements fail to support a claim for many
  5      of the same reasons as the statements pertaining to FDA approval in
  6      the Offering Materials.

  7             First, it can hardly be said that the FDA’s critique of Sanofi’s
  8      testing methodology conflicted with Defendants’ statements that
  9      they were feeling “relaxed” or  “satisfied.”  Such a generalized
 10      statement of subjective optimism arguably does not even “convey
 11      facts about how the speaker has formed the opinion.”  Omnicare, 135
 12      S. Ct. at 1328.  But whatever the implication of such a statement, no
 13      reasonable investor would have inferred that mere statements of
 14      confidence suggested that the FDA had not engaged in industry‐
 15      standard dialogue with Defendants about potential deficiencies in
 16      either the testing methodology or the drug itself.

 17             Second, Defendants’ statement that they “expect[ed] a
 18      decision on Lemtrada by the end of the year” did not conflict with
 19      the information available to them at the time.  On the contrary,
 20      Defendants were correct about the proposed timing—Defendants
 21      announced on December 30, 2013 that the FDA had rejected
 22      Lemtrada.  Defendants’ statement is about timing, not about the
 23      likelihood of approval.  Further, as set forth above, Defendants’
 24      optimism about the approval of Lemtrada was not in conflict with
 25      the FDA’s comments, which had indicated that Lemtrada could be
 26      approved if it demonstrated an “extremely large effect.”

 27            For these reasons, Plaintiffs’ allegations with regard to
 28      statements made about the prospective launch of Lemtrada fail to
 29      support a claim.

 30               3.       Lemtrada’s Trial Results

 31            The final set of opinion statements identified by Plaintiffs as
 32      misleading are Defendants’ statements that Lemtrada demonstrated

                                                     23
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      a “strong and robust treatment effect,” and that “the data are
  2      nothing short of stunning.”

  3             Plaintiffs fail, in the first instance, to show a relationship
  4      between the FDA’s critical feedback and Defendants’ statements
  5      touting the results of the Lemtrada trials.  Sanofi is a global
  6      pharmaceutical company operating in a $14 billion market—by early
  7      2014, Lemtrada had already been approved for distribution in the
  8      European Union, Canada, Australia, Mexico, and Brazil, totaling at
  9      least 30 countries, based on Lemtrada’s exceptional clinical results. 
 10      Plaintiffs’ argument that Sanofi had no reason to comment on
 11      Lemtrada’s Phase III success except to build investor anticipation
 12      about FDA approval has no merit—Sanofi had an interest in
 13      building global interest in Lemtrada.  Statements lauding the
 14      effectiveness of Lemtrada, when taken in the context of a global
 15      rollout plan, do not suggest any special approval (or likelihood of
 16      approval) from the regulators of a single country.

 17             In addition to the lack of any rational connection between
 18      Defendants’ statements about the general effectiveness of Lemtrada
 19      and the FDA’s methodological feedback, Plaintiffs fail to
 20      demonstrate any conflict between the two.  The Supreme Court’s
 21      example of an issuer stating a belief that its conduct is lawful is
 22      particularly instructive.  Such a statement does not imply that the
 23      issuer’s conduct is, in fact, lawful, but only that the issuer has
 24      conducted a meaningful inquiry and has a reasonable basis upon
 25      which to make such an assertion.  Here, too, Defendants’ statements
 26      about the effectiveness of Lemtrada cannot be misleading merely
 27      because the FDA disagreed with the conclusion—so long as
 28      Defendants conducted a “meaningful” inquiry and in fact held that
 29      view, the statements did not mislead in a manner that is actionable.  

 30             At bottom, Plaintiffs’ allegations regarding Defendants’ stated
 31      opinion about the Lemtrada trial results are little more than a
 32      dispute about the proper interpretation of data, a dispute this Court
 33      rejected as a basis for liability in Kleinman.  706 F.3d at 154. 


                                                     24
15‐588‐cv, 15‐623‐cv
In re Sanofi Sec. Litig., AG Funds, L.P. v. Sanofi




  1      Defendants’ statements were not misleading simply because the
  2      FDA disagreed with Defendants’ interpretation of the data; an issuer
  3      is not liable merely because it “knows, but fails to disclose, some fact
  4      cutting the other way.”  Omnicare, 135 S. Ct. at 1329.  

  5              Nowhere in the complaints do Plaintiffs even allege that
  6      Defendants’ interpretation of the data was irrational or
  7      unreasonable, and such an allegation would have little merit
  8      anyway, as the FDA eventually accepted Lemtrada without further
  9      clinical trials.  Again, as Omnicare counsels, investors account for the
 10      “customs and practices of the relevant industry,” and statements
 11      must be considered “as is appropriate, in a broader frame.”  Id. at
 12      1330.  Reasonable investors understand that dialogue with the FDA
 13      is an integral part of the drug approval process, and no sophisticated
 14      investor familiar with standard FDA practice would expect that
 15      every view of the data taken by Defendants was shared by the FDA. 
 16      In the absence of plausible allegations showing a conflict between
 17      Defendants’ statements and the FDA feedback, Plaintiffs’ claims here
 18      fail as well.

 19                                            CONCLUSION

 20             Issuers must be forthright with their investors, but securities
 21      law does not impose on them an obligation to disclose every piece of
 22      information in their possession.  As Omnicare instructs, issuers need
 23      not disclose a piece of information merely because it cuts against
 24      their projections.  Given the sophistication of the investors here, the
 25      FDA’s public preference for double‐blind studies, and the absence of
 26      a conflict between Defendants’ statements and the FDA’s comments,
 27      we conclude that no reasonable investor would have been misled by
 28      Defendants’ optimistic statements regarding the approval and
 29      launch of Lemtrada.  The judgment of the District Court is affirmed.  




                                                     25